Citation Nr: 1514193	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-08 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to April 1988.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a September 2006 denial of service connection for obstructive sleep apnea.

The Veteran was provided a February 2015 Board hearing at the RO before the undersigned Veterans Law Judge.


FINDING OF FACT

Currently diagnosed obstructive sleep apnea is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection obstructive sleep apnea.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he has obstructive sleep apnea that was incurred during active duty service.  He asserts that service treatment records showing complaints of throat problems support his claim that he experienced difficulty breathing while sleeping during active duty service.  

In support of his claim, he submitted lay testimony from a fellow service member, A.W.S., who stated in December 2005 that he recalled "on several occasions [the Veteran] snoring very loudly and appeared to be gasping for air sometimes while sleeping."  W.M., a friend with whom the Veteran stayed for several weeks during service, stated in December 2005 that the Veteran's "snores were so loud that it sounded like he was choking and gasping for air."  The Veteran's sister, J.D.C., stated in May 2007 that the Veteran never had a snoring or breathing problem prior to service, but that during a visit in the Veteran's period of active duty service, she noticed that he was "snore[ing] very loudly and mak[ing] funny sounds while he was asleep.  It sound like he was choking and gasping for air."  Finally, an October 2008 statement from D.S.C., who was married to the Veteran from February 1984 to April 1988, stated that the Veteran had a snoring and breathing problem and would stop breathing in his sleep.  

The record reflects that the Veteran was diagnosed with severe obstructive sleep apnea in approximately October 1999, and underwent uvulopalatopharyngoplasty (UPPP) surgery at that time.  The medical evidence of record further shows that the UPPP surgery was not successful to the extent that he continued to have symptoms of loud snoring, witnessed apneas, and excessive daytime sleepiness.  A VA treatment record of December 2005 confirms that he still carries a diagnosis of severe obstructive sleep apnea.  At that time, his VA physician opined that it is as likely as not that the Veteran had obstructive sleep apnea while in service.  

In May 2007, another VA physician reviewed the Veteran's medical records and concurred with the December 2005 opinion, stating that, "at this time it is our opinion that this veteran has obstructive sleep apnea and it is as likely as not that he had the obstructive sleep apnea while in the military."

A November 2007 statement from Dr. O.I. shows that the Veteran sought treatment at a private sleep clinic.  Dr. O.I. reviewed the Veteran's treatment history and opined that sleep apnea was likely incurred in service.  

Finally, a September 2008 letter from Dr. D.A.S. opines that the Veteran had sleep apnea during active duty service.  Dr. D.A.S. noted that he reviewed the lay statements discussed above, and based his opinion on "reports of 'gasping for air,' 'snores...so loud that it sounded like he was choking and gasping for air,' and '[making] funny sounds while he was asleep,... like he was choking and gasping for air."  Dr. D.A.S. further noted that, "sleep apnea is known to cause a number of symptoms, in particular, daytime fatigue, morning headaches, and sore throat.  It is noted that [the Veteran] was evaluated for sore throat while in the service, and while I would concede that there are multiple other causes of sore throat, it is certainly possible that sleep apnea could have caused these symptoms."

Thus, the Board finds the evidence is at least in relative equipoise on the question of whether the Veteran's in-service snoring and gasping were manifestations of his currently diagnosed obstructive sleep apnea.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


